DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

           Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. 
           Applicants submit that the recited limitation of "the frequency band indication information being a common frequency band indication information" is described and supported throughout the application as originally filed, including in paragraphs [0040] and [0061]. Paragraph [0040], for example, states that the frequency band may be specifically represented as a bandwidth part, and provides as follows: “In a specific implementation process, the frequency band may be specifically represented as a bandwidth part or a group of contiguous PRBs in frequency domain.” Paragraph [0061] states that "any measurement signal indicated by any piece of resource indication information included in any piece of resource set indication information included in the resource setting information is located at the frequency band indicated by the frequency band indication information." Therefore, the frequency band indication information is used to indicate a bandwidth part in common for the plurality of CSI-RS resource sets. Accordingly, when a plurality of CSI-RS resource sets are indicated, a common bandwidth part is indicated for the plurality of CSI-RS resource sets by the frequency band indication information.
          Examiner submits that Paragraph 0060 is directed to the embodiment of Fig.4B, where the frequency band indication information is used to indicate a bandwidth part or a frequency band for each resource indication information in the CSI-RS resource set. Each CSI-RS resource set has its own frequency band indication information. Each resource indication information in the CSI-RS resource set will have a different bandwidth part indicated by the frequency band indication information. Therefore, Fig.4B does not describe of the frequency band indication information used to indicate a bandwidth part in common for the plurality of CSI-RS resource sets. Instead the embodiment of Fig.4C describes of the frequency band indication information being a common frequency band indication information for the plurality of CSI-RS resource sets. Examiner has interpreted the claim limitation “the frequency band indication information is used to indicate a bandwidth part in common for the plurality of CSI-RS resource sets” as the frequency band indication information being in common for the plurality of CSI-RS resource sets as supported by Fig.4C.

            Applicants submit that Kwak fails to teach or suggest that the bandwidth part is commonly indicated for the plurality of CSI-RS resource sets as well as indication of the plurality of CSI-RS resource sets using the RRC signaling (i.e., the resource setting information) as recited by claim 1.
            Examiner submits that Kwak teaches of the resource setting information where the channel state information-reference signal (CSI-RS) resource set indication information AND the frequency band indication information are jointly encoded (Paragraphs 0619 and 0637). With the claim interpretation as described above, Kwak teaches of a frequency band indication information being a common frequency band indication information that indicate the bandwidth parts of the CSI-resources of a set or sets (Paragraphs 0009 and 0616 – 0624 and Figures 47 – 48). Therefore, Kwak and Zhang teach all the limitations of claim 1.

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
            
             Claims 1, 6 – 7, 10, 12, 17 – 18 and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2020/0127786) in view of Zhang et al (US 2020/0119893).

             Re claims 1, 12 and 20, Kwak teaches of a receive end device (Fig.49), a non-transitory computer readable medium (Paragraph 0071), bandwidth part determining method, comprising: receiving, via radio resource control (RRC) signaling,  resource setting information (RRC configuration, Paragraphs 0585 – 0587, 0616 and 0637, Fig.42 and #4800, Fig.48) including channel state information-reference signal (CSI-RS) resource set indication information (#4210, Fig.42 and #4820, Fig.48) and frequency band indication information (Paragraphs 0009, 0616 – 0619 and 0637, #4820, Fig.48), wherein the CSI-RS resource set indication information supports an indication of a plurality of CSI-RS resource sets (setA – setX, Fig.42 and Paragraph 0586), the frequency band indication information is used to indicate a bandwidth part in common for the plurality of CSI-RS resource sets (CSI-RS transmission bandwidth, Paragraphs 0009 and 0616 – 0624, Col 1 of Page 59 and Figures 47 – 48) and the bandwidth part is one of a plurality of bandwidth parts (bandwidth parts, Paragraphs 0620 – 0621); and determining, according to the frequency band indication information, the bandwidth part at which at least one CSI-RS resource is located, the at least one CSI-RS resource being included in the plurality of CSI-RS resource sets (Paragraphs 0616 – 0619 and Page 59, Col 1) and the at least one CSI-RS resource being configurable for a periodic transmission (periodic CSI-RS, Paragraphs 0581, 0603 and 0615). However, Kwak does not specifically teach of the bandwidth part corresponding to the one or more CSI-RS resource sets that support different subcarrier spacings being configured. 
            Zhang teaches of a bandwidth part is one of a plurality of bandwidth parts (BWPs, Paragraphs 0023 – 0035), wherein the bandwidth part corresponding to the one or more CSI-RS resource sets which support different subcarrier spacings being configured (different subcarrier spacings (SCSs), Paragraphs 0023 – 0035). 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bandwidth part correspond to the one or more CSI-RS resource sets which support different subcarrier spacings for supporting multiple subcarrier spacings for a wide range of services in a 5G system.
  
             Re claims 6 and 17, Kwak teaches of wherein the at least one CSI-RS resource is indicated by using CSI-RS resource indication information (CSI-RS configuration, Figures 41 – 42), and the CSI-RS resource indication information includes at least one of a resource identifier (CRI, Paragraphs 0535 – 0536 and 0579), antenna port quantity indication information, CSI-RS period indication information, and CSI-RS pattern indication.  

             Re claims 7 and 18, Kwak teaches of wherein each CSI-RS resource associated with the resource setting information is located at the bandwidth part (location of frequency resources of the CSI-RS, Paragraphs 0616 – 0621).

             Re claim 10, Kwak and Zhang teach all the limitations of claim 1, as well as Zhang teaches of wherein the frequency band indication information comprises an index of the bandwidth part (BWP index, Paragraph 0033).  
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an index of the bandwidth part to easily indicate the multiple bandwidth parts.

             Re claim 21, Kwak teaches of wherein when other resource setting information different from the resource setting information is configured (Figures 39 – 40), the frequency band indication information included in the resource setting information is supported to be different from frequency band indication information included in the other resource setting information (bandwidth adaptation, Paragraphs 0621 – 0626 and Figures 43 – 46).  

             Re claim 22, Kwak teaches of the indicated bandwidth part is a segment of contiguous resource blocks, the bandwidth part is associated with a specific subcarrier spacing (subcarrier spacings, Paragraph 0299, Tables 9 – 10), and the frequency band indication information indicates the bandwidth part at which the CSI-RS is located (as shown in Fig.43 and Paragraph 0620).

Conclusion

           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633